Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claim 1. The prior art fails to disclose a financial instrument trading system, said system including: a computerized exchange determining a first market value for a cryptographic difficulty-based financial instrument based on an underlying cryptocurrency operating on a blockchain-enabled cryptocurrency computerized system, wherein said cryptocurrency computerized system has the properties of:
B is the predetermined reward per block of cryptocurrency, which is defined by the blockchain protocol for the block interval of said underlying cryptocurrency,
S is the length in seconds of a predetermined calculation period defined by the blockchain protocol for said underlying cryptocurrency,
D is the current difficulty level set by the blockchain protocol for said underlying cryptocurrency when said first market value is determined and electronically received by said computerized exchange, wherein said difficulty level is periodically automatically updated by said blockchain protocol,
Page 2 of wherein said difficulty level represents a maximum numeric hash value for determining a successful cryptographic hash of said block of cryptocurrency, and N is the range of the nonce value as defined by the blockchain protocol for said underlying cryptocurrency; wherein H is a predetermined hash rate that is electronically stored at said computerized exchange, wherein said computerized exchange determines said first market value as: where R is said first market value, an electronic clearinghouse including a position database including a computerized customer account, wherein said computerized customer account is electronically associated with a trading position in said cryptographic difficulty-based financial instrument electronically associated with said first market value; said electronic clearinghouse electronically determining that the current value of D for the blockchain protocol for said underlying cryptocurrency is different from the value of D used in determining said first market value of said cryptographic difficulty based financial instrument, and said electronic clearinghouse further automatically determining a new market value for said cryptographic difficulty-based financial instrument using said current value of D to determine R, said electronic clearinghouse electronically further automatically   retrieving said computerized customer account including said trading position and said first market value and, when said computerized customer account indicates a short position in said cryptographic difficulty-based financial instrument and said new market value is greater than said first market value, said electronic clearinghouse receives an electronic transfer of said underlying cryptocurrency from a cryptocurrency wallet electronically associated with said computerized customer account to a cryptocurrency wallet electronically associated with said electronic clearinghouse, wherein the value of said underlying cryptocurrency that is transferred is equal to the difference between said first market value and said new market value, and when said computerized customer account indicates a short position in said cryptographic difficulty-based financial instrument and said new market value is lesser than said first market value, said electronic clearinghouse automatically initiates an electronic transfer of said underlying cryptocurrency to said cryptocurrency wallet electronically associated with said computerized customer account from said cryptocurrency wallet electronically associated with said electronic clearinghouse, wherein the value of said underlying cryptocurrency that is transferred is equal to the difference between said first market value and said new market value.
A prior art of record: Sheng et al (US PUB: 2019/0340586) discloses the methods and systems for implementing optimized cross-blockchain currency transactions that leverage advanced machine learning techniques-including the determination of an optimized value of various proposed currency exchanges prior to initiation of a trade, and prediction of currency price changes based upon historical and present market data (see paras 0009). While Sheng discloses cryptocurrency exchanges (see abstract), Sheng exchange is not designed to determine a market value for a cryptographic difficulty-based financial instrument.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697